Citation Nr: 0925852	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for degenerative joint 
and disc disease, lumbosacral spine, with disc herniation, 
L5-S1, and foraminal stenosis (claimed as spinal arthritis, 
bone spurs, and a back condition).

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a respiratory 
condition, to include allergic rhinitis and allergies.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974 and has unverified service in the Arkansas Army 
National Guard from October 1974 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An August 2003 rating 
decision denied the Veteran's claims of entitlement to 
service connection for tinnitus and a heart condition, and a 
February 2008 rating decision denied the Veteran's claims of 
entitlement to service connection for degenerative joint and 
disc disease, lumbosacral spine, with disc herniation, L5-S1, 
and foraminal stenosis, asthma, allergic rhinitis, and a 
TDIU.

In February 2009, the Veteran testified via videoconference 
before the undersigned Veterans Law Judge, seated at the 
Board's Central Office in Washington, D.C.  A transcript of 
the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran's tinnitus is unrelated to his period of service or 
to any aspect thereof.

2.  The probative evidence of record indicates that the 
Veteran's heart condition is unrelated to his period of 
service or to any aspect thereof. 

3.  The probative evidence of record indicates that the 
Veteran's degenerative joint and disc disease, lumbosacral 
spine, with disc herniation, L5-S1, and foraminal stenosis, 
is unrelated to his period of service or to any aspect 
thereof.

4.  A current diagnosis of asthma is not demonstrated by the 
record. 

5.  A current diagnosis of allergic rhinitis is not 
demonstrated by the record, nor is there evidence that the 
Veteran's pre-existing allergy condition increased in 
severity during military service.

6.  The Veteran is not currently service-connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  A heart condition was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  Degenerative joint and disc disease, lumbosacral spine, 
with disc herniation, L5-S1, and foraminal stenosis was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

4.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

5.  A respiratory condition, to include allergic rhinitis and 
allergies, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2008).

6.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Pertinent to the Veteran's claim of entitlement to a TDIU, as 
will be discussed below, the Board finds that such claim must 
be denied as a matter of law.  Therefore, there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating his claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duties under the VCAA in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

As to the Veteran's remaining claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA to 
assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

As to his claims of entitlement to service connection for 
tinnitus and a heart condition, the Veteran was notified in a 
VCAA letter dated in July 2003, before the initial 
adjudication of the claims, of the evidence not of record 
that was necessary to substantiate the claims.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claims.  He was informed that VA would attempt to review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  
As to his claims of entitlement to service connection for 
degenerative joint and disc disease, lumbosacral spine, with 
disc herniation, L5-S1, and foraminal stenosis, asthma, and 
allergic rhinitis, the Veteran was notified of the above-
described information in a VCAA letter dated in November 
2006. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

As to the Veteran's claims of entitlement to service 
connection for degenerative joint and disc disease, 
lumbosacral spine, with disc herniation, L5-S1, and foraminal 
stenosis, asthma, and allergies, the November 2006 VCAA 
letter also informed him regarding the appropriate disability 
rating or effective date to be assigned.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims of entitlement to service connection for 
degenerative joint and disc disease, lumbosacral spine, with 
disc herniation, L5-S1, and foraminal stenosis, asthma, and 
allergies, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Dingess requirements and the Veteran's 
claims of entitlement to service connection for tinnitus and 
a heart condition, the Veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for such disabilities.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection for tinnitus and a heart condition, and as 
discussed above, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA audiological evaluation in 
October 2008, as to his claim of entitlement to service 
connection for tinnitus, and an opinion as to his claim was 
obtained.  

As to the Veteran's claims of entitlement to service 
connection for a heart condition, degenerative joint and disc 
disease, lumbosacral spine, with disc herniation, L5-S1, and 
foraminal stenosis, asthma, and allergies, VA examinations 
are not required.  There is no evidence of record indicating 
a current disability or persistent or recurrent symptoms of a 
disability, as to the conditions of asthma or allergic 
rhinitis.  Thus, there cannot be an association between any 
in-service event, injury, or disease and asthma, or a finding 
of aggravation of pre-existing mild hay fever, allergies, or 
allergic rhinitis.  As there is no evidence of record 
indicating an in-service event, injury, or disease related to 
the Veteran's heart or lumbar spine, and no evidence of 
treatment for symptoms of the same for many years after 
separation from service, there is sufficient evidence to make 
a decision on the claims and VA examinations are not 
required. 

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issue on appeal have been requested 
or obtained.  In March 2002, the National Personnel Records 
Center (NPRC) responded to the RO's request for all service 
treatment records.  The NPRC submission consisted of only the 
Veteran's July 1972 induction examination and medical history 
forms.  Subsequent to the March 2002 submission, it appears 
that the Veteran obtained a number of additional documents 
from the NPRC, to include service personnel records.  To 
date, however, no additional service treatment records have 
been located.  

At the time of the August 2003 rating decision denying his 
claims of entitlement to service connection for tinnitus and 
a heart condition, the Veteran was informed that his service 
treatment records, with the exception of his induction 
examination and medical history forms, were not available.  
The Veteran was notified of the same information, as to his 
claims of entitlement to service connection for degenerative 
joint and disc disease, lumbosacral spine, with disc 
herniation, L5-S1, and foraminal stenosis, asthma, and 
allergies, at the time of the February 2008 rating decision 
denying entitlement to the same.  The Veteran has 
acknowledged the unavailability of the balance of his service 
treatment records in his August 2004 Notice of Disagreement 
and July 2006 Substantive Appeal, and at the time of his 
February 2009 hearing before the Board.  

Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis and cardiovascular disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  The Veteran's tinnitus, 
claimed asthma, and allergic rhinitis, however, are not 
disabilities for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2008).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime; however, the Veteran does not contend 
that he was in combat.  Thus, 38 U.S.C.A.    § 1154(b) is not 
for application.

Tinnitus

The Veteran, at the time of his August 2002 claim, asserted 
that he has experienced constant tinnitus since his service 
in Korea.  The Veteran reported that he was doing maneuvers 
with several different units and was standing in front of a 
tank when it fired a round without any warning.  

The Veteran's only available service treatment records, his 
July 1972 induction examination and medical history forms, 
are silent for a diagnosis or history of tinnitus.

The first evidence demonstrating a clinical diagnosis of 
tinnitus is dated in October 2008.  At that time, the Veteran 
underwent VA audiological evaluation.  The Veteran reported 
constant, bilateral, ringing that bothers or distracts him 
all day.  The Veteran reported military noise exposure while 
serving as a combat engineer, without hearing protection, and 
post-military noise exposure with firearms, mostly with 
hearing protection.  The Veteran reported noise exposure from 
a tank in 1973.  The examiner reported that he could not 
provide an opinion as to the relationship between the 
Veteran's current tinnitus and his military service without 
resorting to speculation, as no hearing evaluations or health 
examination upon separation from service were of record.

An undated audiological case history is also of record.  At 
the time of the case history, the Veteran reported that he 
experiences constant bilateral ringing in the ears.  The 
Veteran reported that his audiological problems had a gradual 
onset, beginning in 1972 and 1973, in Korea, and were caused 
by a tank firing in front of him and small arms fire.  The 
Veteran denied a history of exposure to loud noise prior to 
the military and reported that he was not provided with 
hearing protection during his service.  The Veteran reported 
that he was exposed to loud noise after his military service, 
in the form of leaf blowers, chainsaws, and gun fire, all 
with hearing protection.  

The Board notes that two additional audiological treatment 
records contained in the Veteran's claims file, one undated 
chart including results of his audiogram testing upon entry 
into service, and one undated result of private audiogram 
testing represented in graphical form, are silent for 
tinnitus.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his tinnitus, 
service connection for same is not warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced tinnitus while in 
service.  See, e.g., Layno, 6 Vet. App. 465.  However, with 
regard to the Veteran's assertion that his tinnitus is the 
result of any in-service noise exposure, the Veteran's 
assertion is not competent to establish a medical nexus 
between his current tinnitus and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay testimony 
is competent to establish pain or symptoms, but not establish 
a medical opinion).  Absent any medical evidence that that 
the Veteran's tinnitus is related to service, or to any 
incident therein, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's tinnitus began in service.  
While the Board acknowledges that the balance of the 
Veteran's service treatment records is unavailable, there is 
no record of any continuous symptoms from the time of the 
Veteran's separation from service onward.  Rather, the record 
establishes that more than 30 years after separation from 
service, the Veteran complained of tinnitus.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Additionally, because the Veteran's tinnitus is not a 
condition for which presumptive service connection may be 
granted, service connection is not warranted on a presumptive 
basis.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for tinnitus, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Condition

The Veteran reports that his current heart condition, 
coronary artery disease, status post coronary artery bypass 
graft, is related to his twenty-year smoking habit.  The 
Veteran, at the time of his February 2009 hearing before the 
Board, reported as such and asserted that the military issued 
him cigarettes during service.  The Veteran reported that he 
always had a shortness of breath, although the Board notes 
that it is unclear if the Veteran attributes his shortness of 
breath to his claimed asthma, allergies, or his heart 
condition.  The Veteran reported that his doctors have 
informed him that smoking is one of his major problems.  

The Veteran's only available service treatment records, his 
July 1972 induction examination and medical history forms, 
are silent for any abnormality as to the heart. 
 
The first evidence demonstrating a clinical diagnosis of a 
heart condition is dated in January 1997.  At that time, the 
Veteran reported a three-month history of effort-related 
central chest pressure.  The Veteran reported that his 
symptoms had been slowly progressing over time, and he 
reported that he experienced pain on exertion with walking at 
a fast pace or lifting heavy loads.  The physician opined 
that the Veteran had significant coronary artery disease.  

Since January 1997 the Veteran has been treated for coronary 
artery disease, including coronary artery bypass graft 
procedures.  There is no medical evidence of record 
indicating that any of the Veteran's treatment providers 
found a relationship between his heart condition and his 
period of active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and his heart 
condition, service connection for the same is not warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced a shortness in 
breath while in service.  See, e.g., Layno, 6 Vet. App. 465.  
However, with regard to the Veteran's assertion that his 
heart condition is related to his service, the Veteran's 
assertion is not competent to establish a medical nexus 
between his current heart condition and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay testimony 
is competent to establish pain or symptoms, but not establish 
a medical opinion).  Absent any medical evidence that that 
the Veteran's heart condition is related to service, or to 
any incident therein, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the credible evidence does not 
establish that the Veteran's heart condition began in 
service.  While the Board acknowledges that the balance of 
the Veteran's service treatment records is unavailable, there 
is no record of any continuous symptoms from the time of the 
Veteran's separation from service onward.  Rather, the record 
establishes that more than 20 years after separation from 
service, the Veteran complained of chest pain and was 
diagnosed with and treated for coronary artery disease.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim).  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, although the Veteran's heart condition, 
diagnosed as coronary artery disease, is a condition for 
which presumptive service connection may be granted, there is 
no evidence that coronary artery disease manifested to a 
compensable degree within one year following active service.  
Thus, service connection is not warranted on a presumptive 
basis.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a heart 
condition, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Condition

The Veteran asserts, in his July 2006 claim, that his current 
back condition is related to the hernia operation, including 
spinal block procedure, he underwent during service in Korea.  
The Veteran reported that he has had lower back problems 
since the time of his hernia operation.  At the time of the 
February 2009 hearing before the Board, the Veteran reported 
that he was building a tank turret pad and was putting in 
drain pipes.  The Veteran reported that he experienced pain 
in his low back immediately after installing a drain pipe.  

The Veteran's only available service treatment records, his 
July 1972 induction examination and medical history forms, 
are silent for any abnormality as to the musculoskeletal 
system. 

The first evidence demonstrating a clinical diagnosis of a 
back condition is dated in July 2006.  At that time, the 
Veteran reported low back pain for three weeks, worse with 
walking and sitting.  The Veteran denied any injury.  

Since July 2006, the Veteran has been diagnosed with and 
treated for degenerative joint and disc disease, lumbosacral 
spine, with disc herniation, L5-S1, and foraminal stenosis.  
There is no medical evidence of record indicating that any of 
the Veteran's treatment providers found a relationship 
between his back condition and his period of active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the Veteran's period of service and degenerative 
joint and disc disease, lumbosacral spine, with disc 
herniation, L5-S1, and foraminal stenosis, service connection 
for the same is not warranted.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced low back pain 
while in service, or since service.  See, e.g., Layno, 6 Vet. 
App. 465.  However, the Veteran's statements with regard to 
the onset of his low back pain are inconsistent.  At the time 
of his July 2006 VA treatment, the Veteran reported the onset 
of his low back pain three months prior.  In contrast, in 
statements related to his claims of entitlement to service 
connection, the Veteran reported the onset of his low back 
pain subsequent to either his in-service drain pipe incident 
or his resulting in-service hernia surgery involving a spinal 
block.  As the Veteran's statements with regard to the onset 
of his symptoms of low back pain are inconsistent, the Board 
does not find the Veteran's statements to be credible.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  
In addition, with regard to the Veteran's assertion that his 
back condition is the result of any in-service injury or 
treatment, the Veteran's assertion is not competent to 
establish a medical nexus between his current back condition 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Absent any 
medical evidence that that the Veteran's back condition is 
related to service, or to any incident therein, service 
connection is not warranted.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (noting that the question of whether a 
diagnosed disability is etiologically related to active 
service requires competent medical evidence).

In this case, service connection is not warranted on a direct 
basis.  The weight of the probative evidence does not 
establish that the Veteran's back condition began in service.  
While the Board acknowledges that the balance of the 
Veteran's service treatment records is unavailable, there is 
no record of any continuous symptoms from the time of the 
Veteran's separation from service onward.  Rather, the record 
establishes that more than 30 years after separation from 
service, the Veteran complained of low back pain and was 
diagnosed with and treated for degenerative joint and disc 
disease, lumbosacral spine, with disc herniation, L5-S1, and 
foraminal stenosis.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, although the Veteran's back condition, 
diagnosed to include arthritis, is a condition for which 
presumptive service connection may be granted, there is no 
evidence that arthritis manifested to a compensable degree 
within one year following active service.  Thus, service 
connection is not warranted on a presumptive basis.

Further, while the Veteran asserts that his back condition is 
related to his hernia, the Board notes that he is not 
currently service-connected for a hernia, or residuals 
thereof.  Thus, analysis of the Veteran's claim of 
entitlement to service connection for degenerative joint and 
disc disease, lumbosacral spine, with disc herniation, L5-S1, 
and foraminal stenosis, on a secondary basis is not required.  

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a degenerative 
joint and disc disease, lumbosacral spine, with disc 
herniation, L5-S1, and foraminal stenosis, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Asthma

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his July 2006 claim asserted that 
he had asthma that prevented him from completing physical 
training and other work on numerous occasions during service.  

At the time of his February 2009 hearing before the Board, 
the Veteran reported that he had asthma prior to his entry 
into service and that he brought papers with him to his 
induction examination showing a diagnosis of asthma.  The 
Veteran reported that he always had a shortness of breath, 
although the Board notes that it is unclear if the Veteran 
attributes his shortness of breath to his claimed asthma, 
allergies, or his heart condition.  The Veteran reported that 
his asthma worsened during service, and such worsening was 
manifested by his inability to run two-to-three miles.  The 
Veteran reported that he was treated with prescription 
medication in the form of inhalers and was not required to 
run three full miles.  

Report of Medical Examination, dated in July 1972 and 
conducted for the purpose of enlistment into service, 
indicates that the examiner noted an abnormality as to the 
Veteran's skin or lymphatics.  Report of Medical History, 
dated at that time and completed by the Veteran, indicates 
that the Veteran reported a history of hay fever.  The 
Veteran also reported that he did not know if he had a 
history of asthma.  The Veteran reported that he had received 
treatment at the Arkansas Allergy Clinic.  The examiner noted 
that the Veteran reported a history of mild hay fever and an 
allergy to farm animals, and that he denied all else.  

The Veteran's post-service private and VA treatment records 
are silent for any complaint, treatment, or diagnosis of 
asthma.  

In this case, there is no current medical evidence showing a 
diagnosis of asthma.  As there is no evidence establishing a 
current diagnosis of asthma, there cannot be a discussion as 
to whether there exists a medical nexus between military 
service and asthma.  Thus, service connection for same is not 
warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Allergic Rhinitis

The Veteran contends that his pre-existing allergies were 
aggravated by his period of service.  The Veteran, at the 
time of his July 2006 claim, asserted that he brought a 
letter with him to his induction examination from the 
Arkansas Allergy Clinic that stated that he was unfit for 
military service.  At the time of his February 2009 hearing 
before the Board, the Veteran reported that he brought papers 
with him to his induction examination showing a diagnosis of 
allergies.  The Veteran reported that he always had a 
shortness of breath, although the Board notes that it is 
unclear if the Veteran attributes his shortness of breath to 
his claimed asthma, allergies, or his heart condition.  The 
Veteran asserted that his allergies worsened and such 
worsening was manifested by his inability to run two-to-three 
miles.  The Veteran reported that he was treated with 
prescription medication in the form of inhalers and was not 
required to run three full miles.  

 Report of Medical Examination, dated in July 1972 and 
conducted for the purpose of enlistment into service, 
indicates that the examiner noted an abnormality as to the 
Veteran's skin or lymphatics.  Report of Medical History, 
dated at that time and completed by the Veteran, indicates 
that the Veteran reported a history of hay fever.  The 
Veteran reported that he had received treatment at the 
Arkansas Allergy Clinic.  The examiner noted that the Veteran 
reported a history of mild hay fever and an allergy to farm 
animals, and that he denied all else.  

The Board notes that rhinitis is merely the inflammation of 
the mucous membrane of the nose, with seasonal allergic 
rhinitis specifically referenced as "hay fever."  Dorland's 
Illustrated Medical Dictionary 1664 (31st ed. 2007).  On this 
basis, the Board finds that allergic rhinitis and hay fever 
are equivalent terms applicable to the Veteran's claim.  
Thus, mild hay fever was noted on the Veteran's service 
entrance physical examination, and he may be service-
connected for hay fever, allergies, or allergic rhinitis, if 
there is evidence of worsening or aggravation during service.  
38 U.S.C.A. §§ 1110, 1111, 1153.

As the Veteran's post-service treatment records are silent 
for any complaint, treatment, or diagnosis of hay fever, 
allergies, or allergic rhinitis, there is no evidence of 
record that the Veteran's pre-existing allergies were 
aggravated by his service.  

Additionally, service connection is not warranted for a 
respiratory condition, to include allergic rhinitis and 
allergies, on a direct basis, as there is no current 
diagnosis of the same.  38 C.F.R. § 3.303 (2008).  

The Board notes that the Veteran submitted, in January 2005, 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the VA, for Dr. Salzman and the Arkansas 
Allergy Clinic.  The Veteran did not provide addresses for 
either treatment provider and reported that Dr. Salzman had 
passed away, and that he did not know if the Arkansas Allergy 
Clinic was still in operation.  In a VCAA letter dated in May 
2005, the Veteran was informed that his VA Forms 21-4142 were 
received without addresses.  No further responses were 
received.  As a result, any information that may have been 
obtained as a result of that examination, and possibly would 
have been beneficial to the Veteran's claim, is not of 
record.  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a respiratory 
condition, to include allergic rhinitis and allergies, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Thus, at the 
RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

The Board finds that the Veteran is not entitled to a TDIU as 
he is not currently service-connected for any disability.  In 
light of this fact, his claim for a TDIU lacks legal merit or 
legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for tinnitus is denied.

Service connection for a heart condition is denied.

Service connection for degenerative joint and disc disease, 
lumbosacral spine, with disc herniation, L5-S1, and foraminal 
stenosis, is denied.

Service connection for asthma is denied.

Service connection for a respiratory condition, to include 
allergic rhinitis and allergies, is denied.

A TDIU due to a service-connected disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


